DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 20 August, 2021.
Claims 1 – 15 have been cancelled.
Claims 16 - 34 have been added.
Claims 16 – 34 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 33 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 and 32 are directed to a method, and Claims 31 and 33 are directed to computer readable medium  that cause a computer to perform the method steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 – 31 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 16 - 31 and 34 require processing an image of a visual symbol to generate a “data string”. Exemplary Claim 16/31 recites “using the data string to establish the identity of the garment; accessing the activity data obtained by the sensor of the garment identified by the code string.” Claim 34 recites similar limitations. Examiner cannot determine the metes and bounds of the claims. For example, the claims require that the garment be identified by both the “data string” and the “code string”. The specification discloses that the image of a visual marker is processed to obtain the data string (i.e. a data representation of the marker), and that the code string (i.e. a Bluetooth communication address for the garment) is decoded to obtain the code string. It is the code string that identifies the garment, based on the data string. Nonetheless, without decoding, the data string does not identify the garment. It appear that the Claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  decoding the data string to obtain a code string. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 16 is representative. Claim 16 recites:
A method comprising:
obtaining an image of a garment, 
the garment comprising: 
a sensor arranged to obtain activity data from a wearer of the garment and 
a marker located on an outside surface of the garment, the marker comprises a code string identifying the garment encoded into a visual symbol;
processing the image to generate a data string representing the visual symbol;
using the data string to establish the identity of the garment;
accessing the activity data obtained by the sensor of the garment identified by the code string; and
obtaining a user credential from a user, wherein the activity data is only accessed if the user is authorised, based on the obtained user credential, as having permission to access the activity data.

Claims 31 - 34 recites similar limitations.
Claims 16 - 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea including:  
obtaining an image of a garment, 
the garment comprising: 
a marker located on an outside surface of the garment, the marker comprises a code string identifying the garment encoded into a visual symbol;
processing the image to generate a data string representing the visual symbol;
using the data string to establish the identity of the garment;
accessing the activity data obtained by the sensor of the garment identified by the code string; and
obtaining a user credential from a user, wherein the activity data is only accessed if the user is authorised, based on the obtained user credential, as having permission to access the activity data.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 16, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Providing a mechanism for controlling access to the data obtained from sensors located on garments is process that merely organizes this human activity – i.e. managing interactions between people, or between people and a computer. The claims obtain an image of, what is described in the specification as a well-known visual symbol such as a “Vcode”™ or “ARTag” (page 15/23 – 35). Image data obtained using a camera on a user device may be decoded to obtain the garment identifier. This identifier is used to access the garment data, provided the user is authorized via user credentials.  As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.

STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
the garment comprising: a sensor arranged to obtain activity data from a wearer of the garment.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The garment and sensors are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. The garment is disclosed as being a well-known and purely conventional device – i.e. “commonly referred to as ‘smart clothing’” (page 1/11 – 16). Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract identification process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. Image capture and processing is a conventional technique. For example, the specification discloses that smart garments are well-known and purely conventional  The disclosure of these techniques is at a high level of generality indicating that they are well-known in the art. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a user electronic device, server, communication unit, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of device that performs the method (19); fiducial markers (22);  (5, 14); types of analytics data (i.e. venue characteristics) (6, 7); those that recite additional abstract ideas including: identifying the garment based on the code string (17, 20); determining is a user is authorized based on user credentials (18, 21); determining the location of the marker (23); those that recite well-understood, routine and conventional activity or computer functions including: decoding the data string to obtain the code string (17); providing activity data if authorized (18, 21); transmitting data string and receiving activity data; (20); displaying representations of data (24 – 30);  those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 31, 33  and 34 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 – 22 and 31 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fredinburg et al.: (US PGPUB 2014/0040626 A1) in view of Miller: (US PGPUB 2013/0175334 A1) and in view of Marti’ Ascencio et al.: (US PGPUB 2016/0098581 A1).

CLAIMS 16 and 31 - 34
Fredinburg discloses an offline device identifier that includes the following limitations:
a garment, the garment comprising a sensor arranged to obtain activity data from a wearer of the garment and a marker, the marker comprising a code string identifying the garment encoded into a visual signal; (Fredinburg 0015, 0017, 0018, 0023, 0028, 0029, 0032).
Fredinburg discloses an “offline device” identifier that is paired with, and uniquely identifies, an offline device such as an item of clothing, a t-shirt, etc. The identifier may be a QR code – i.e. a marker – which may allow tracking, tracing, sensing or scanning of such offline ID when paired with the clothing. The system collects and stores activity information associated with the offline device ID. Activity data may comprise biometric data, location data or any other type of data collected directly from the clothing while the clothing is being worn by the user. 
With respect to the following limitations:
obtaining an image of a garment, the garment comprising a marker encoded into a visual symbol; processing the image to generate a data string representing the visual symbol; using the data string to establish the identity of the garment; (Fredinburg 0040
Fredinburg discloses scanning to detect an offline ID paired with an offline device – i.e. establish the identity of the garment by scanning a QR code. Examiner notes that the QR code disclosed in the specification are well-known in the art. Similarly, scanning and decoding such visual signals are well-known, even by Applicant’s admission.
With respect to the following limitations
accessing the data identified by the code string; (Miller 0004, 0005, 0025, 0032, 0033), and
obtaining a user credential from a user, wherein the data is only accessed if the user is authorized, based on the obtained user credential, as having permission to access the data; (Miller 0005, 0033, 0035, 0036).
Fredinburg discloses that a user may access the activity data obtained by the sensor system, but not that access is obtained by scanning the QR code. Miller discloses a medical information management system that includes providing a QR code linked to a user account. The QR code is printed on a wearable tag or sticker, and may be scanned with a smart phone or other device with a QR reader to access the medical information in the account identified by the QR code – i.e. a visual symbol representing a code string. Anyone authorized by the account holder may scan the QR code, provide login information and view the information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the offline garment identifier of Fredinburg so as to have included scanning the QR code to provide access to the data associated with the code, in accordance with the teaching of Miller, in order to allow for nearly instant access to medical information.
Both Fredinburg and Miller disclose markers – i.e. QR codes - attached to wearable items or clothing, but does not expressly disclose that the marker is located on an outside surface of the garment. Marti’ Ascencio discloses a QR code on the outside of a garment that allow scanning by the general public (0026). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the offline garment identifier of Fredinburg so as to have included a QR code on the exterior of a garment, in accordance with the teaching of Miller, in order to allow for scanning by any interested person.
With respect to Claims 31 and 33;
A non-transitory computer-readable medium storing instructions which, when executed by a computer, cause the computer to carry out the method of claim 16; (Fredinburg 0056).
CLAIMS 17, 19, 10 and 22
The combination of Fredinburg/Miller/Marti’ Ascencio discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the method is performed by a user electronic device; (Fredinburg 0034).
wherein establishing, based on the data string, the identity of the garment comprises decoding the data string so as to obtain the code string and further comprises identifying the garment based on the code string; (Fredinburg 0040); - disclosing detecting an offline ID by scanning a QR code;
wherein using the data string to access activity data associated with a sensor of the garment identified by the code string comprises: transmitting the data string to a server so that the server is able to establish the identity of the garment from the data string; and receiving, from the server, the activity data associated with the sensor of the identified garment; (Fredinburg 0025) – disclosing a separate server;
wherein the marker is a fiducial marker; (Fredinburg 0018) disclosing a QR code that can be used for tracking, tracing, etc.
CLAIMS 18 and 21
The combination of Fredinburg/Miller/Marti’ Ascencio discloses the limitations above relative to Claim 16. With respect to the following limitations:
determining, based on the obtained user credential, whether the user is authorised to access the activity data; and providing the activity data to the user only if the user is authorized; transmitting the user credential to the server so that the server is able to determine if the user is authorised as having permission to access the activity data based on the obtained user credential, and  wherein using the data string to access the activity data further comprises receiving, from the server, the activity data if the user is authorised by the server as having permission to access the activity data; (Miller 0005, 0033, 0035, 0036).
Fredinburg discloses that a user may access the activity data obtained by the sensor system, but not that access is obtained by scanning the QR code. Miller discloses a medical information management system that includes providing a QR code linked to a user account. The QR code is printed on a wearable tag or sticker, and may be scanned with a smart phone or other device with a QR reader to access the medical information in the account identified by the QR code – i.e. a visual symbol representing a code string. Anyone authorized by the account holder may scan the QR code, provide login information and view the information. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the offline garment identifier of Fredinburg so as to have included scanning the QR code to provide access to the data associated with the code, in accordance with the teaching of Miller, in order to allow for nearly instant access to medical information.
Claims 23 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fredinburg et al.: (US PGPUB 2014/0040626 A1) in view of Miller: (US PGPUB 2013/0175334 A1) and in view of Marti’ Ascencio et al.: (US PGPUB 2016/0098581 A1) in view of Official Notice.
CLAIMS 23 - 30
The combination of Fredinburg/Miller/Marti’ Ascencio discloses the limitations above relative to Claim 22. With respect to the following limitations:
processing the image to determine the location of the fiducial marker; displaying a representation of the activity data on a display, and wherein the position of the representation of the activity data on the display is determined according to the determined location of the fiducial marker; wherein the position of the representation of the activity data is determined by applying a predetermined displacement to the coordinate location of the fiducial marker;
simultaneously displaying a representation of the wearer of the garment with the representation of the activity data on the display; wherein the representation of the activity data at least partially overlays the displayed representation of the wearer; displaying the representation of the wearer of the garment comprises displaying the obtained image;
wherein displaying the representation of the wearer of the garment comprises displaying an avatar representation of the wearer;
wherein the representation of the activity data is in the form of an augmented reality object.
The claims recite various display configurations including displaying activity in a location corresponding to the marker, or a displacement from the marker; displaying activity data and an avatar for the user, and augmented reality objects. Examiner takes Official Notice that these display techniques are old and well-known. For example it is known to display an avatar for a patient and medical information corresponding to a particular location of the patient’s body. Similarly, simultaneous displays or overlays are known techniques. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the offline garment identifier of Fredinburg so as to have included scanning the QR code to provide access to the data associated with the code, in accordance with the teaching of Miller, in order to allow for nearly instant access to medical information.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2016/0134642 A1 to Hamid et al. discloses a secure content management system that includes scanning and decrypting a QR code for use in viewing data.
WO 2018/134432 A1 to Parvahen et al. discloses a health information system that includes receiving activity information from a wearable device such as clothing, and allowing access to the data by scanning a QR code on the clothing.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 13 April, 2022